 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employmentrelationship,which he mayhave suffered by reason of thediscriminationagainst him.All our employeesare free to become,remain,or refrainfrom becoming or re-maining members of any labororganization,except as that rightmay be affectedby anagreementrequiringmembership in a labor organization as a condition of em-ployment, authorized in Section8(a)(3) ofthe Act,as amended.We will not dis-criminate in regard to hire ortenure ofemployment, or anyterm or condition ofemployment,against any employee because of membership in oractivity on behalfof anylabor organization.SAFEWAY STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any othermaterial.Pipe Fitters Local Union No. 392,United Association of Journey-men and Apprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada,AFL-CIO [Alto Products,Inc.]andIvan H. Lewis.Case No. 9-CB-873.March 22, 1962SUPPLEMENTAL DECISION AND ORDEROn February 23, 1961, the Board (Members Leedom and Fanningdissenting) issued its original decision 1 in the above-entitled pro-ceeding, finding that the Respondent had violated Section 8 (b) (1) (A)and (2) of the Act by the maintenance of, and participation in, anexclusive hiring arrangement and practice whereby Alco Products,Inc., hired only pipefitter employees referred or cleared by the Re-spondent Union; and by causing the Company to withhold employ-ment from the Charging Party, Ivan H. Lewis, because he was nota member of the Respondent Local.Respondent has filed a motion for further reconsideration in viewof the Supreme Court's decision inLocal 357, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica (Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667.InLocal 357, International Brotherhood of Teamsters, etc., supra,decided after the Board's decision in the instant case, the SupremeCourt rejected the Board'sMountain Pacificdoctrine," under whichexclusive hiring arrangements, in order to be regarded as lawful, wererequired to contain certain specific provisions relating to selection andreferral of applicants for employment.As the instant case involvesan exclusive hiring arrangement held to be unlawful because of itsfailure to conform to the requirements of theMountain Pacific1Pipe Fitters Local Union No 392, United Associationof Journeymenand Apprenticesof thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO(Alto Products,Inc ),130 NLRB 6632 SeeMountainPacificChapter of theAssociatedGeneral Contractors,Inc,et al.,119 NLRB 883, 893136 NLRB No. 46. PIPE FITTERS LOCAL UNION NO. 392, ETC.493decision,we hereby grant the Respondent'smotion for furtherreconsideration.The record shows that beginning in 1954 Alco Products hired 200 to300 pipefitters through referral by the Respondent Union. In a fewinstances Alco Products arranged to hire applicants who were notreferred by the Respondent Union, but in all such instances Alco sentthe applicants to Respondent for clearance before they began working.In April 1959 the superintendent of Alco Products interviewedIvan H. Lewis, the Charging Party, and sent him to the Respondentwith a letter of introduction stating that Lewis was to be hired byAlco.Lewis was a member of another Pipefitters' Local Union butwas not a member of the Respondent Local.When Lewis sought aclearance from the Respondent for the job with Alco Products, Re-spondent's business agent and assistant business agent refused to granthim clearance,giving as their reason the fact that"localmen wereloafing."Upon reconsideration, the Board has determined that it will dismissthe complaint herein.Member Fanning would dismiss the complaintfor the reasons expressed in his dissent in the original decision in thiscase.Thus,he adheres to his position that the evidence does not showthe existence of an exclusive hiring arrangement between Respondentand the Employer.Member Leedom, who j oinecl Member Fanning in his earlier dissent,agrees with Member Fanning's position.Moreover, Member Leedomwould find that, even assuming, as the Board majority originallyfound, the existence of an exclusive hiring arrangement, the evidencedoes not establish that the terms of the arrangement were discrimina-tory, or that Ivan H. Lewis was discriminatorily deprived of employ-ment by the Respondent.Accordingly,Member Leedom agrees todismissthe complaint.Member Rodgers, viewing the facts of this case in the light of theSupreme Court's decision inLocal 357, International Brotherhood ofTeamsters, etc., supra,concurs in dismissing the complaint.On the above facts of the case, and in the absence of direct evidenceso to indicate, the record does not establish that eligibility for referralby the Respondent Local was conditioned on membership in the Local,or that the Respondent's officials refused to give Lewis a referral orclearance because he was not a member of the Respondent. It appearsthat the reasons stated by Respondent's agents for refusing to clearor refer Lewis are as susceptible of a nondiscriminatory interpretationas a discriminatory interpretation.Thus, the statements of Respond-ent's agents could have meant merely that Lewis,to be referred orcleared by the Respondent, had to wait his turn behind other men,who were already waiting for referral to jobs. In fact, Lewis himself 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that as of the time of the hearing he was still not a memberof the Respondent Local, but that Respondent had later referred himto a job.[The Board dismissed the complaint.]CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in theconsideration of the above Supplemental Decision and Order.Barker's East Main Corporation and Barker'sSupermarket,Inc.andRetail Employees'Union,Local 919, R.C.I.A.,AFL-CIO.Cases Nos. 1-CA-3284, 1-CA-3378, and 1-CA-3404.March23, 1962DECISION AND ORDEROn September 27, 1961, Trial Examiner Thomas F. Maher issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent ' had engaged in certain unfair labor practices allegedin the complaint, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint, and recommended that these allegationsbe dismissed.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Intermediate Report.The General Coun-selfiled a supporting brief.No exceptions were filed by theRespondent 2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications :The dismissal of the complaintas toJohn Dubb :We predicate ourdismissal of the complaint as to John Dubb solely upon the Trial Ex-'As in the Intermediate Report, Respondents are collectively referred to in singular.2 On December 21, 1961, and while the matter was under consideration, the GeneralCounsel filed with the Board a motion to reopen and remand the proceeding for furtherhearing before a Trial Examiner for the purpose of taking oral testimony of JamesD'Agostino, Jr., and Dominic D'Agostino on matters set forth in their affidavits attachedto the General Counsel's motion.This motion was granted on January 9, 1962. There-after, on March 12, 1962, the General Counsel moved the Board to vacate its order ofJanuary 9, 1962.There being no objection to this motion, it was granted by the Boardon March 16, 1962.136 NLRB No. 50.